Citation Nr: 1218505	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-47 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include post-traumatic stress disorder (PTSD)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from July 21, 1986 to October 31, 1986, and from November 17, 1990 to June 27, 1991.  The Veteran served in Southwest Asia from December 19, 1990 to June 17, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois that denied the benefit sought on appeal.

Although, as in the instant case, a veteran's stated claim may only seek service connection for a specific condition, the United States Court of Appeals for Veterans Claims (Court) has held that such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, but he instead makes a general claim for compensation for the difficulties posed by his mental condition.  Id.  Pursuant to the Court's decision in Clemons, the issue for consideration on remand should not be strictly limited to PTSD, but it should instead encompass any other psychiatric diagnoses in the claims file

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

With respect to PTSD specifically, a claim for service connection requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2011) (pertaining to combat veterans).

If as in the present case, however, the record indicates that the veteran did not engage in combat, the veteran's alleged stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f) (2011); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory amendment of "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163.  

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the above-described verification of an in-service stressor if the Veteran's stressor is related to the Veteran's fear of hostile military or terrorist activity.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  The liberalizing criteria contained in the new § 3.304(f)(3) are applied to PTSD service connection claims, such as this one, that were pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

In the instant case, the Veteran served as a petroleum laboratory specialist in Saudi Arabia in support of Operation Desert Shield; he was therefore in a location that involved fear of hostile military or terrorist activity.  Accordingly, the Veteran's stressor need not be verified; as noted above, any stressors claimed by the Veteran that are related to such fear can be established by lay testimony alone if found by a VA psychologist or psychiatrist to be related to PTSD.

It is not clear from the evidence of record, however, whether the Veteran actually has PTSD or whether the Veteran's psychological symptoms are related to his claimed stressor.  Reviewing the Veteran's treatment records, the Board notes that an October 2006 treatment note indicated that the Veteran had an adjustment disorder with depressed mood and "rule out" PTSD.  A December 2006 treatment note indicated the same diagnosis.

In a mental health assessment from January 2007, a VA psychologist indicated that the Veteran had symptoms of depression and PTSD and diagnosed the Veteran with severe major depression and PTSD.  However, a separate January 2007 VA treatment note noted that the Veteran was primarily in distress over his father's poor health and the loss of his job.  The diagnostic impression at that time was adjustment disorder with depressed mood and "rule out" PTSD.

A May 2007 VA treatment note indicated that the Veteran had been "suffering from depression for years," and that his depression was worsened after he was fired from his job after illicit drugs were found in his car.  The clinician indicated that the Veteran had PTSD and adjustment disorder with depressed mood.  

A separate May 2007 VA outpatient assessment indicated that the Veteran's chief complaint was the recent loss of his job and the death of his father.  The Veteran complained of depression and difficulty sleeping.  The initial diagnosis was anxiety disorder, chronic PTSD, depressive disorder, and major depression.  

In light of this record, the Board concludes that it is unclear whether the Veteran suffers from PTSD or other psychiatric ailment, and it is similarly unclear whether any of the Veteran's psychiatric symptoms are attributable to the Veteran's claimed in-service stressor.  The Veteran has not been provided with a VA psychiatric examination.  Accordingly, this case must be remanded for a VA medical examination to determine the nature of the Veteran's psychiatric conditions and whether any such conditions are related to service.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him with the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, attempt to procure copies of all records that have not previously been obtained from identified treatment sources.

2.  Associate either with the paper claims file or the Veteran's Virtual VA e-folder all outstanding VA treatment records relating to the Veteran's treatment for an acquired psychiatric condition, to include PTSD.  Specifically, this search should include records from the VA Illiana Health Care System dated from July 2007 to the present.  All attempts to locate these records should be fully documented in the claims folder.  If VA is unable to secure these records, the Veteran and his representative should be notified in writing.  All actions to obtain the requested records should be documented fully in the claims files.

3.  Then, schedule the Veteran for an appropriate examination to ascertain the etiology of any current acquired psychiatric disability.  

Notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claim.  Notify the Veteran that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2011).

Following a review of this remand directive, a complete review of the Veteran's claims file, and an examination of the Veteran, the examiner should:

a.  Identify any acquired psychiatric disorder, to include PTSD, that is currently manifested or which is indicated in the record.  

b.  If PTSD is diagnosed, the examiner should address whether the diagnosis of PTSD is consistent with the criteria for a diagnosis under the DSM-IV.  If the diagnostic criteria to support a diagnosis of PTSD have been satisfied and a diagnosis of PTSD is deemed appropriate, the examiner should comment upon any link between the current symptomatology and the Veteran's stressors.  

If the examiner finds that the Veteran's condition does not satisfy a particular PTSD axis, such finding must be accompanied with a full discussion of the relevant evidence of record.  Specifically, the examiner must opinion must address why the medical evidence of record indicating that the Veteran has PTSD is insufficient to support a diagnosis of PTSD.

If the examiner determines that the Veteran has a current PTSD disability, then the examiner should determine whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's PTSD is etiologically related to the Veteran's active military service.

c.  If any other psychiatric condition is diagnosed, the examiner should provide an opinion whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any such disorder is etiologically related to the Veteran's active military service.  

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


